AO 450 (Rev. 01/09) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                     District of South Carolina




                 Latasha Denise Johnson,
                            Plaintiff
                               v.                                        Civil Action No.     1:17-03317-JMC



  Recleim LLC, Douglas C. Huffer, Shannon S.
  Matlock, Lukisha L. Gusworn-Cliffton, Bernard
                    Robinson,
                          Defendants

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

O other: the plaintiff take nothing of the defendants, Douglas C. Huffer, Shannon S. Matlock, Lukisha L. Gusworn-
Cliffton, and Bernard Robinson and these defendants are dismissed without prejudice and without issuance of service of
process. It is further ordered that the plaintiff shall take nothing of the defendant, Recleim LLC and the complaint is
dismissed without prejudice as to this named defendant.

This action was (check one):

O decided by the Honorable Donald C. Coggins Jr. United States District Judge presiding. The court having adopted the
Report and Recommendation of Magistrate Judge Paige J. Gossett to dismiss defendants Douglas C. Huffer, Shannon S.
Matlock, Lukisha L. Gusworn-Cliffton, and Bernard Robinson.
O decided by the Honorable J. Michelle Childs United States District Judge presiding. The court having accepted the
Report and Recommendation of Magistrate Judge Paige J. Gossett to dismiss as to defendant Recleim LLC.


                                                                        CLERK OF COURT
Date: February 12, 2019
                                                                                            s/Angie Snipes
                                                                                  Signature of Clerk or Deputy Clerk
